IN THE
                         TENTH COURT OF APPEALS

                               No. 10-19-00106-CV

LOWELL QUINCY GREEN,
                                                          Appellant
v.

LAWRENCE E. JOHNSON, THE CITY OF WACO,
JON GIMBLE, MCCREARY, VESELKA, BRAGGS
& ALLEN, P.C., ROBERT L. MEYER,
AND LINDA BARNES
                                    Appellees



                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-709-C2


                          MEMORANDUM OPINION


      On March 27, 2019, Lowell Quincy Green filed in this Court what appears to be an

original petition seeking $3 million in damages from Lawrence E. Johnson; $3 million in

damages from the City of Waco and McLennan County District Clerk Jon R. Gimble; and

$750,000 against Gimble, McCreary, Veselka, Braggs, and Allen, P.C., Robert L. Meyer,
and Linda Barnes.1 Only final decisions of a trial court are appealable. Gregory v. Foster,

35 S.W.3d 255, 257 (Tex. App.—Texarkana 2000, no pet.) (citing N.E. Indep. Sch. Dist. v.

Aldridge, 400 S.W.2d 893, 895 (Tex. 1966)). Indeed, the Texas Supreme Court has held that

an appeal may be taken only from a final judgment and certain interlocutory orders

identified by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also

Macon v. Tex. Dep’t of Criminal Justice-Inst. Div., No. 10-10-00150-CV, 2012 Tex. App. LEXIS

4207, at **2-3 (Tex. App.—Waco May 23, 2012, no pet.) (mem. op.) (“Unless an

interlocutory appeal is expressly authorized by statute, we only have jurisdiction over an

appeal taken from a final judgment.”). Because Green does not appeal from a final

judgment or appealable, interlocutory order in this matter, we dismiss this appeal for

want of jurisdiction.2 See TEX. R. APP. P. 42.3(a), 43.2(f); Lehmann, 39 S.W.3d at 195; see also

Macon, 2012 Tex. App. LEXIS 4207, at **2-3.




        1 Appellant’s notice of appeal contains several deficiencies. See TEX. R. APP. P. 9.5, 25.2(d). We
utilize Rule 2 and suspend Rules 9.5 and 25.2(d) to expedite a disposition of this proceeding. See id. at R. 2.
Moreover, based on the content of the document, it is difficult for the Court to understand Green’s
arguments or to even describe or characterize the document or its purpose.

        2  We recognize that Texas Rule of Appellate Procedure 42.3 states that an appellate court may
involuntarily dismiss an appeal for lack of jurisdiction after giving a party ten days’ notice. See id. at R.
42.3(a). Green has filed numerous original petitions in this Court, and in those cases, we have given him
twenty-one days to explain how this Court has jurisdiction over original petitions filed in an appellate
court. Green has been unable to explain how this Court has jurisdiction over original petitions filed in an
appellate court because there is nothing in the law that vests this Court with jurisdiction over these types
of filings. Therefore, asking for yet another response is an exercise in futility. Accordingly, we utilize Rule
2 to suspend the ten-day notice requirement in Rule 42.3. See id. at R. 2. Moreover, for a warning regarding
sanctions in the event Green continues to file frivolous proceedings in this Court, see Green v. State, No. 10-
19-00056-CV, 2019 Tex. App. LEXIS ____ (Tex. App.—Waco Apr. 3, 2019, no pet. h.) (mem. op.).

Green v. Johnson, et al.                                                                               Page 2
        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to Tex. R. App.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see TEX. R. APP. P. 5;

10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51,208, 51.941(a)

(West 2013). Under these circumstances, we suspend the rule and order the Clerk to write

off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed April 3, 2019
[CV06]




Green v. Johnson, et al.                                                                Page 3